                                          Case 4:15-cv-06117-DMR Document 67 Filed 03/03/20 Page 1 of 3




                                     1 DAVID B. NEWDORF, State Bar No. 172960
                                       NEWDORF LEGAL
                                     2 630 Thomas L. Berkley Way, Suite 103
                                       Oakland, Calif. 94612
                                     3 Telephone:    (415) 357-1234
                                       Facsimile:    (866) 954-8448
                                     4 E-Mail:       nl@newdorf.com

                                     5 Attorneys for Defendants
                                       CITY OF PALO ALTO, DENNIS
                                     6 BURNS, DAN RYAN

                                     7

                                     8                                UNITED STATES DISTRICT COURT
                                     9                           NORTHERN DISTRICT OF CALIFORNIA
                                    10
                                         TIMOTHY B. PIERCE,                                    Case No. 4:15-cv-06117-DMR
630 Thomas L. Berkley Way Ste 103




                                    11
                                                         Plaintiff,                            DEFENDANTS’ SEPARATE CASE
                                    12                                                         MANAGEMENT STATEMENT
      N E W D O RF L E G A L

       Oakland, CA 96412




                                                   vs.
         (415) 357-1234




                                    13                                                         Conference Date:       March 4, 2020
                                         CITY OF PALO ALTO, a government
                                    14   entity; CHIEF DENNIS BURNS, an                        Time:                  1:30 p.m.
                                         individual; AGENT DAN RYAN, an
                                    15   individual; and DOES 1-30 inclusive,                  Place:                 Courtroom 4
                                                                                                                      1301 Clay St.
                                    16                   Defendants.                                                  Oakland, CA
                                    17                                                         Judge:                 Hon. Donna M. Ryu
                                    18

                                    19

                                    20

                                    21        Since the last case management conference (July 31, 2019), the following events have
                                    22 occurred:

                                    23        (1) Defendants completed the deposition of Mr. Pierce on January 9, 2020.
                                    24        (2) All parties (including the individual defendants, who are retired City employees)
                                    25              attended a settlement conference on January 29, 2020, with Mag. Judge Thomas S.
                                    26              Hixson. The case did not settle.
                                    27        (3) Defendants’ counsel and Mr. Pierce conferred on February 21, 2020 by text
                                    28              message regarding the upcoming case management conference.
                                                                                         1
                                                            DEFS’ SEPARATE CASE MANAGEMENT CONFERENCE – Case No. 4:15-cv-06117-DMR
                                            Case 4:15-cv-06117-DMR Document 67 Filed 03/03/20 Page 2 of 3




                                     1          The principal upcoming case management deadlines are:
                                     2              •   July 14, 2020: Close of non-expert discovery and disclosure of expert
                                     3                  witnesses and reports.
                                     4              •   August 6, 2020: Last Day to file Dispositive Motion (such as motion for
                                     5                  summary judgment), for hearing on September 10, 2020.
                                     6              •   December 7, 2020: Five-day trial begins.
                                     7          Mr. Pierce said at his deposition that he intends to amend the Complaint to add the
                                     8 Santa Clara County District Attorney as a defendant. Defendants’ counsel would not be

                                     9 representing this proposed defendant. Defendants believe that such an amendment would be

                                    10 futile due to prosecutorial immunity, among other reasons.
630 Thomas L. Berkley Way Ste 103




                                    11          On February 21, 2020, Defendants’ counsel told Mr. Pierce that defendants will be
                                    12 filing a motion for summary judgment as to all remaining claims and defendants. Defendants’
      N E W D O RF L E G A L

       Oakland, CA 96412
         (415) 357-1234




                                    13 counsel suggested he search for the term “summary judgment” on the Internet and that we

                                    14 could discuss the significance of the motion at the case management conference.

                                    15          Defendants do not anticipate taking any more depositions and will serve limited
                                    16 written discovery on Mr. Pierce. Mr. Pierce has not conducted any discovery.

                                    17          Based on the Court’s prior order, the video of the arrest, Mr. Pierce’s failure to submit
                                    18 a government claim under California law, and Mr. Pierce’s deposition testimony, the City

                                    19 believes that this case is about a single alleged push.

                                    20          Defendants believes that there is no need to change the case schedule.
                                    21 Dated: March 3, 2020
                                                                                                  NEWDORF LEGAL
                                    22

                                    23                                                            By: /s/ David B. Newdorf
                                                                                                        DAVID B. NEWDORF
                                    24                                                               Attorney for Defendants CITY OF
                                                                                                     PALO ALTO, CHIEF DENNIS
                                    25                                                               BURNS, AND DAN RYAN

                                    26

                                    27

                                    28
                                                                                              2
                                                            DEFS’ SEPARATE CASE MANAGEMENT CONFERENCE – Case No. 4:15-cv-06117-DMR
                                           Case 4:15-cv-06117-DMR Document 67 Filed 03/03/20 Page 3 of 3




                                                                       CERTIFICATE OF SERVICE
                                     1

                                     2         I, David B. Newdorf, certify that on March 3, 2020, I served the foregoing

                                     3 Defendants’ Separate Case Management Conference Statement on Timothy Pierce by email

                                     4 and by U.S. Mail as follows:

                                     5

                                     6 Timothy Pierce
                                       26363 Esperanza Dr.
                                     7 Los Altos Hills, CA 94022

                                     8 Dated: March 3, 2020

                                     9
                                                                                      /s/ David B. Newdorf
                                    10                                                    David B. Newdorf
630 Thomas L. Berkley Way Ste 103




                                    11

                                    12
      N E W D O RF L E G A L

       Oakland, CA 96412
         (415) 357-1234




                                    13

                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                                                                             3
                                                           DEFS’ SEPARATE CASE MANAGEMENT CONFERENCE – Case No. 4:15-cv-06117-DMR
